As filed with the Securities and Exchange Commission on August 27, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05339) Concorde Funds, Inc (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) 972-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2014 Date of reporting period:6/30/2014 Item 1. Schedule of Investments. CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES June 30, 2014 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS - 90.29% AMUSEMENT & THEME PARKS The Walt Disney Co. $ 2.79 % AUTOMOBILE MANUFACTURING Ford Motor Co. BREWERIES Anheuser Busch InBev NV - ADR (b) CABLE & OTHER SUBSCRIPTION PROGRAMMING DIRECTV (a) Viacom, Inc. CLOTHING ACCESSORIES STORES Hanesbrands, Inc. COMPUTER SYSTEMS DESIGN SERVICES International Business Machines Corp. CRUDE PETROLEUM & NATURAL GAS EXTRACTION Devon Energy Corp. Occidental Petroleum Corp. DEEP SEA FREIGHT TRANSPORTATION Knightsbridge Tankers Ltd. (c) DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS American International Group, Inc. Travelers Companies, Inc. DIRECT TITLE INSURANCE CARRIERS First American Financial Corp. COMPUTER TERMINAL AND OTHER COMPUTER PERIPHERAL EQUIPMENT MANUFACTURING NCR Corp. (a) FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. (a) HOME CENTERS Lowe's Companies, Inc. HOUSEHOLD PRODUCTS MANUFACTURING Unilever NV - ADR (b) INSURANCE AGENCIES & BROKERAGES Aon Corp. (c) LINE-HAUL RAILROADS Union Pacific Corp. Fair Percent of Shares Value Net Assets LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. $ 2.50 % MOTION PICTURE & VIDEO PRODUCTION Time Warner, Inc. NATURAL GAS DISTRIBUTION Kinder Morgan, Inc. PERIODICAL PUBLISHERS Time Inc. (a) PETROLEUM REFINERIES Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan - ADR (b) RACETRACKS International Speedway Corp. SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SOLID WASTE LANDFILL Waste Management, Inc. WOOD KITCHEN CABINET & COUNTERTOP MANUFACTURING Fortune Brands Home & Security, Inc. TOTAL COMMON STOCKS (Cost $6,579,701) PREFERRED STOCKS - 2.38% AIRCRAFT ENGINE & ENGINE PARTS MANUFACTURING United Technologies Corp. TOTAL PREFERRED STOCKS (Cost $266,972) REITS - 1.88% LESSORS OF NONRESIDENTIAL BUILDINGS Medical Properties Trust, Inc. TOTAL REITS (Cost $227,269) ROYALTY TRUST - 2.47% COMMERCIAL & INSTITUTIONAL BUILDING CONSTRUCTION Texas Pacific Land Trust TOTAL ROYALTY TRUST (Cost $249,077) SHORT-TERM INVESTMENTS - 3.25% Fidelity Institutional Money Market - Select Class, 0.01% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $401,334) Total Investments (Cost $7,724,353) - 100.27% Liabilities in Excess of Other Assets - (0.27)% ) ) TOTAL NET ASSETS - 100.00% $ 100.00 % ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate shown is the 7-day yield as of June 30, 2014. The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value Measurements as of June 30, 2014 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value.The three levels of inputs are as follows: Level 1 – Quoted unadjusted prices in active markets for identical instruments to which the Fund has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities (common and preferred stock) – Securities traded on a national securities exchange are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price, except for call options written for which the last quoted bid price is used.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Mutual Funds – Mutual funds are generally priced at the ending net asset value provided by the service agent of the Funds and will be classified as Level 1 securities. Bonds & Notes - Bonds and notes are valued at the last quoted bid price obtained from independent pricing services.Short-term demand notes and certificates of deposit are stated at amortized cost, which approximates fair value.Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices. Short-Term Debt Securities - Fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to the Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day. All other assets of the Fund are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued at fair value as determined in good faith following procedures approved by the Board.Factors used in determining fair value vary by investment type and may include: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks Amusement & Theme Parks $ $
